 1
                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11 MARCUS VAUGHN; S.J., a minor,              Case No. 2:16-cv-03086-AB-AJW
   by and through her guardian ad litem       [Honorable Andre Birotte Jr.]
12
   Tiassa Powell; and D.J.A, a minor, by
13 and through his guardian ad litem          [PROPOSED] ORDER GRANTING
   Tiassa Powell, in each case                JOINT STIPULATION TO DISMISS
14 individually and as a successor in
                                              CASE WITH PREJUDICE (FRCP 41
15 interest to Redel Jones, deceased; and     (a)(1)(A)(ii)
   HAROLD HORNE, individually,
16
                 Plaintiffs,
17
18        vs.                                 Trial: October 1, 2019

19 CITY OF LOS ANGELES; BRETT
20 RAMIREZ; and DOES 1-10, inclusive,
21              Defendants.
22
23
24
25
26
27
28

                                             -1-               Case No. 2:16-cv-03086-AB-AJW
                                            ORDER
 1                                 [PROPOSED] ORDER
 2        This Court, having reviewed the parties’ Joint Stipulation to Dismiss Case
 3 with Prejudice, and GOOD CAUSE appearing therefore, the Stipulation is hereby
 4 GRANTED.
 5        This case, in its entirety, is hereby dismissed with prejudice, each side to bear
 6 their own costs and fees, with all rights to file any post-trial motions and/or appeals
 7 waived.
 8
 9        IT IS SO ORDERED.
10
11 Dated: October 28, 2019                          _______________________________
                                                    Honorable Andre Birotte Jr.
12
                                                    United States District Court
13                                                  Central District of California
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2                  Case No. 2:16-cv-03086-AB-AJW
                                         [PROPOSED] ORDER
